 



Exhibit 10.2
FOURTH AMENDMENT
TO
OMNIBUS AGREEMENT
     This Fourth Amendment to Omnibus Agreement (this “Amendment”) is dated as
of July 1, 2007 and entered into by and among DCP Midstream, LLC, a Delaware
limited liability Company, formerly known as Duke Energy Field Services, LLC
(“DCP Midstream”), DCP Midstream GP, LLC, a Delaware limited liability company
(“DCP GP”), DCP Midstream GP, LP, a Delaware limited partnership (the “General
Partner”), DCP Midstream Partners, LP, a Delaware limited partnership (the
“MLP”), and DCP Midstream Operating, LP (the “OLP”). The above-named entities
are sometimes referred to in this Amendment each as a “Party” and collectively
as the “Parties”.
RECITALS

  A.   The Parties entered into that certain Omnibus Agreement dated as of
December 7, 2005, as amended by that certain First Amendment to Omnibus
Agreement dated April 1, 2006, as further amended by that certain Second
Amendment to Omnibus Agreement dated November 1, 2006, and as further amended by
that certain Third Amendment to Omnibus Agreement dated May 9, 2007 (together
referred to as the “Omnibus Agreement”) (capitalized terms used but not defined
herein shall have the meaning given thereto in the Omnibus Agreement).     B.  
The Parties desire to amend Section 3.3 of the Omnibus Agreement to adjust the
fixed general and administrative expenses to take into account the ownership
interest in Discovery Producer Services LLC acquired by the MLP in the
transaction set forth in that certain Contribution Agreement among DCP LP
Holdings, LP, DCP Midstream, the General Partner and the MLP dated as of May 23,
2007 (the “Discovery Contribution Agreement”).

     FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which
is hereby acknowledge, the Parties hereby agree as follows:

  1.   Omnibus Agreement Amendment. The Omnibus Agreement is hereby amended by
replacing Section 3.3(a) in its entirety with the following:         “The amount
for which DEFS shall be entitled to reimbursement from the Partnership Group
pursuant to Section 3.1(b) for general and administrative expenses associated
with the original assets that were part of the MLP’s initial public offering
shall be a fixed fee equal to $4.8 million through calendar year 2006 (the “IPO
G&A Expenses Limit”). After calendar year 2006, the IPO G&A Expenses Limit shall
be increased annually by the percentage increase in the Consumer Price Index –
All Urban Consumers, U.S. City Average, Not Seasonally Adjusted for the
applicable year (the “CPI Adjustment”). The amount for which DEFS shall be
entitled to reimbursement from the Partnership Group pursuant to Section 3.1(b)
for general and administrative expenses associated with the contribution of the
GSR assets to the MLP in the Contribution Agreement shall be a

1



--------------------------------------------------------------------------------



 



      fixed fee equal to $2.0 million for calendar years 2006 and 2007 (the “GSR
G&A Expenses Limit”), but shall be prorated for calendar year 2006 based on the
number of days remaining in calendar year 2006 following the Closing Date (as
that term is defined in the Contribution Agreement). The amount for which DEFS
shall be entitled to reimbursement from the Partnership Group pursuant to
Section 3.1(b) for general and administrative expenses associated with the
acquisition of the Anadarko assets by the MLP in the Anadarko Purchase and Sale
Agreement shall be a fixed fee equal to $200,000 for calendar year 2007 (the
“Anadarko G&A Expenses Limit”), but shall be prorated for calendar year 2007
based on the number of days remaining in calendar year 2007 following the
Closing Date (as that term is defined in the Anadarko Purchase and Sale
Agreement). The amount for which DEFS shall be entitled to reimbursement from
the Partnership Group pursuant to Section 3.1(b) for general and administrative
expenses associated with the acquisition of the Discovery interests by the MLP
in the Discovery Contribution Agreement shall be a fixed fee equal to $158,000
for calendar year 2007 (the “Discovery G&A Expenses Limit”), but shall be
prorated for calendar year 2007 based on the number of days remaining in
calendar year 2007 following the Closing Date (as that term is defined in the
Discovery Contribution Agreement). After calendar year 2007, the GSR G&A
Expenses Limit, the Anadarko G&A Expenses Limit, and the Discovery G&A Expenses
Limit shall be increased by the CPI Adjustment. In the event that the
Partnership Group makes any additional acquisitions of assets or businesses or
the business of the Partnership Group otherwise expands following the date of
this Agreement, then the IPO G&A Expenses Limit, the GSR G&A Expenses Limit, the
Anadarko G&A Expenses Limit and/or the Discovery G&A Expenses Limit shall be
appropriately increased in order to account for adjustments in the nature and
extent of the general and administrative services by DEFS to the Partnership
Group, with any such increase subject to the approval of both the Special
Committee of DCP GP’s Board of Directors and DEFS. For time periods after
calendar year 2008, DEFS and the General Partner will determine the amount of
general and administrative expenses that will be properly allocated to the
Partnership in accordance with the terms of the Partnership Agreement.

  2.   Acknowledgement. Except as amended hereby, the Omnibus Agreement shall
remain in full force and effect as previously executed, and the Parties hereby
ratify the Omnibus Agreement as amended hereby.     3.   Counterparts. This
Amendment may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the Parties hereto and delivered
(including by facsimile) to the other Parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     EACH OF THE UNDERSIGNED, intending to be legally bound, has caused this
Amendment to be duly executed and delivered to be effective as of the date first
above written, regardless of the actual date of execution of this Amendment.

                  DCP MIDSTREAM, LLC    
 
           
 
  By:   /s/ Brian S. Frederick
 
        Name: Brian S. Frederick         Title: Vice President, Planning and
Corporate
Development    
 
                DCP MIDSTREAM GP, LLC    
 
           
 
  By:   /s/ Michael S. Richards    
 
                Name: Michael S. Richards         Title: Vice President, General
Counsel and Secretary    
 
                DCP MIDSTREAM GP, LP         By: DCP MIDSTREAM GP, LLC, its
general partner    
 
           
 
  By:   /s/ Michael S. Richards    
 
                Name: Michael S. Richards         Title: Vice President, General
Counsel and Secretary    
 
                DCP MIDSTREAM PARTNERS, LP         By: DCP MIDSTREAM GP, LP, its
general partner         By: DCP MIDSTREAM GP, LLC, its general partner    
 
           
 
  By:   /s/ Michael S. Richards    
 
                Name: Michael S. Richards         Title: Vice President, General
Counsel and Secretary    
 
                DCP MIDSTREAM OPERATING, LP    
 
           
 
  By:   /s/ Michael S. Richards    
 
                Name: Michael S. Richards         Title: Vice President, General
Counsel and Secretary    

3